DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is related to, inter alia, a battery cell comprising an electrode assembly and a battery case that has a hexahedral shape having six outer surfaces, wherein each side of the hexahedral shape cannot have more than one electrode lead.
Lai (US 2004/0067415 A1) is considered to be the closest relevant prior art to independent claims 1 and 7.  Lai discloses most of the claim limitations as set forth previously (see OA dated 01/06/2021).  
However, Lai does not disclose, teach, fairly suggest, nor render obvious the recited battery case having a hexahedral shape wherein each side cannot have more than one electrode lead.  To the contrary, Lai explicitly discloses a hexahedral shaped battery case with a positive end (bottom) and a negative end (top) (as shown in Fig 1A).  Accordingly, there is no reasonable basis for the skilled artisan to be directed towards a case which cannot have more than one electrode lead because doing so would prevent the battery of Lai from functioning, i.e. a battery necessarily requires a positive lead and a negative lead in order to function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101.  The examiner can normally be reached on Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        03/27/2021